          Case 2:17-cv-00421-RFB-DJA Document 49 Filed 11/20/19 Page 1 of 2




1    BENJAMIN J. CARMAN, ESQ.
     Nevada Bar No. 12565
2
     CARMAN COONEY FORBUSH PLLC
3    4045 Spencer Street Suite A47
     Las Vegas, Nevada 89119
4    Telephone: (702) 421-0111
     Facsimile: (702) 516-1033
5    Service@ccfattorneys.com
     Attorneys for Defendant
6
     State Farm Mutual Automobile Insurance Company
7                         UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
8

9

10   ETHAN ALAN ADAIR (FKA ALAN                        2:17-cv-00421-RFB-DJA
     VEYTSMAN), individually
11
                     Plaintiffs,                 STIPULATION AND ORDER TO
12                                               FILE JOINT PRETRIAL ORDER
     v.
13
     STATE FARM MUTUAL
14
     AUTOMOBILE INSURANCE
15
     COMPANY, individually; DOES I - X,
     and ROE CORPORATIONS I - X,
16
                     Defendants
17

18           Defendant STATE FARM MUTUAL AUTOMOBILE INSURANCE

19   COMPANY, by and through its attorney, BENJAMIN J. CARMAN, ESQ., of the
20
     law firm CARMAN COONEY FORBUSH PLLC, and Plaintiff, ETHAN ALAN
21
     ADAIR (FKA ALAN VEYTSMAN), by and through his attorneys, PAUL D.
22
     POWELL, ESQ., MICHAEL A. KRISTOF, ESQ., JASON LATHER, ESQ. of the law
23
     firm of THE POWELL LAW FIRM, hereby stipulate and agree to continue the
24
     deadline to file the Joint Pretrial Order from November 19, 2019 to December 4,
25
       Case 2:17-cv-00421-RFB-DJA Document 49 Filed 11/20/19 Page 2 of 2




1    2019, in the interest of furthering settlement discussions that are still on-going

2    between the parties. It is anticipated that this will be the last such request
3
      Dated November 20, 2019.                   Dated November 20, 2019.
4
      THE POWELL LAW FIRM                        CARMAN COONEY FORBUSH
5                                                PLLC

6
      _/s/JASON LATHER_______________            __/s/BENJAMIN J. CARMAN_______
7     PAUL D. POWELL, ESQ.                       BENJAMIN J. CARMAN, ESQ.
      Nevada Bar No. 7488                        Nevada Bar No. 12565
8     MICHAEL A. KRISTOF, ESQ.                   4045 Spencer Street, A47
      Nevada Bar No. 7780                        Las Vegas, Nevada 89119
9
      JASON LATHER, ESQ.                         Attorneys for Defendant
      Nevada Bar No. 12607
10
      6785 W. Russell Road, Suite 210
11    Las Vegas, NV 89118
      Attorneys for Plaintiff
12

13

14
                                           ORDER
15                IT IS SO ORDERED.
16

17   Dated: _____________________
             December 5, 2019

18

19

20
                                             _________________________________
21                                    UNITED STATES MAGISTRATE JUDGE
22

23

24

25
